Citation Nr: 1752681	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO. 11-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of a fractured right tibia.

2. Entitlement to an initial compensable rating for third-degree burn scars with multiple skin grafts, to include scars from splenectomy and partial liver resection, prior to February 15, 2017 and an evaluation in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 2001 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2016, the Board remanded the Veteran's claims for additional development. Her claims have since returned to the Board for further consideration.


FINDINGS OF FACT

1. For the entirety of the appellate period, the Veteran's residuals of a fractured right tibia have not been manifested by malunion of the tibia and fibula with slight knee or ankle disability.

2. Prior to January 18, 2017, the Veteran's third-degree burn scars with multiple skin grafts, to include scars from splenectomy and partial liver resection, were not manifested by pain and were linear.

3. From January 18, 2017, the Veteran's third-degree burn scars with multiple skin grafts, to include scars from splenectomy and partial liver resection, are manifested by deep, nonlinear scars with an area of 1179 cm2.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for residuals of a fractured right tibia, has not been met for the entire appellate period. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5262 (2017).
2. The criteria for an initial compensable evaluation for third-degree burn scars with multiple skin grafts, to include scars from splenectomy and partial liver resection, have not been met prior to January 18, 2017. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.114, 4.118, DCs 7800-7805 (2017).

3. The criteria for an initial 40 percent evaluation for third-degree burn scars with multiple skin grafts, to include scars from splenectomy and partial liver resection, have been met from January 18, 2017. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.114, 4.118, DC 7801 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in August 2016, the Board remanded the increased rating issues to the AOJ for additional development. The Veteran received VA examinations. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2017).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Residuals of a fractured right tibia

The Veteran is rated as noncompensable under DC 5262. Under DC 5262, a 10 percent disability rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent disability rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum schedular 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace. Id.

Descriptive terms such as "slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017).

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for residuals of a fractured right tibia. The reasons follow.

The Veteran was involved in a motor vehicle accident during service in April 1998. A line of duty determination concluded that the Veteran's injuries occurred in the line of duty. The Veteran incurred a right tibia fracture from the accident, resulting in the surgical implantation of a rod.

In a physical therapy consultation from the Veteran's service treatment records (STRs), the examiner noted the rod in the Veteran's tibia, a pelvis injury, and partial liver removal. The examiner indicated that the Veteran's range of motion was within normal limits, that the Veteran complained of tingling in the knees, had normal strength, reflexes and sensation. The examiner noted multidirectional instability, with the goal of a home exercise program (HEP) within a week.

In a STR dated October 7, 1998, the Veteran complained of recent mild pain in the tibia/fibula. In a Report of Medical Examination dated November 10, 1999, the Veteran was clinically evaluated to have normal lower extremities. In a STR dated January 5, 1999, the Veteran was found to have a nearly fully healed tibia/fibula. In a United States Air Force (USAF) Academy Aeromedical Evaluation Summary dated April 19, 2000, the Veteran's Deputy Commander stated the Veteran had "apparently recovered completely from her right lower leg fractures and requires no restrictions." In a medical visit to the Langley Air Force Base on October 3, 2002 during service, the Veteran complained of right ankle pain, as well as pain from the metal hardware in her leg.

In a post-service medical visit to the Ramstein Air Base on April 14, 2008, the Veteran complained of right leg pain, and was advised to consult with an orthopedist regarding the hardware placed in the Veteran's leg in service.

In an April 2009 private medical record from the Virginia Hospital Center, the examiner performed a diagnostic examination of the Veteran's legs and ankles. The examiner wrote that the results were inconsistent with a stress fracture; however the appearance was consistent with a stress induced response, which the examiner stated was possibly related to the patients running and motor vehicle injury. The examiner noted that the finding was nonspecific, and an infection could not be excluded.

In correspondence from September 2009, the Veteran stated that treatment for the injury in service resulted in nerve damage, causing the Veteran to no longer be able to lift her big toe on the right foot, resulting in tripping. The Veteran also stated that the treatment resulted in the Veteran's legs and feet to be set at different angles, resulting in difficulty walking or running due to aching in the left knee joint. The Veteran reported aggravation of her injury when wearing boots.

In a February 2010 private medical record from the QTC Medical Group, the Veteran reported constant localized bone pain in the area of the injury. The Veteran stated the pain could be exacerbated by physical activity and relieved by rest. The examiner indicated that the Veteran does not require any assistive device for ambulation and that no generalized muscle weakness was found. The examiner found tenderness of the right tibia and fibula but otherwise normal findings. Upon examination there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement of the right knee or ankle. The examiner stated that the left ankle joint function is limited by pain, but not by repetitive use, fatigue, weakness, lack of endurance, or incoordination.

The examination showed that range of motion for the right knee was from 0 to 140 degrees (0 to 135 normal), dorsiflexion of the right ankle was from 0 to 20 degrees (0 to 20 normal), and plantar flexion was from 0 to 45 degrees (0 to 45 normal). The examiner reported no limitations or loss of motion due to pain, fatigue incoordination, weakness, or lack of endurance following repetitive use. X-rays of the right tibia and fibula indicated a remote fracture of the right tibia/fibula with an intramedullary rod in place. There was no indication of malunion of the heel or of bones in the lower ankle. The diagnostic tests also show the left tibia and fibula were within normal limits, with no evidence of malunion. These findings are most consistent with a noncompensable disability evaluation as there are no objective findings showing malunion, or slight knee or ankle problems.

In an April 2010 private medical examination from Commonwealth Orthopaedics, the Veteran was shown on examination to have full range of motion. The examiner stated the Veteran was stable and had no joint line tenderness. The examiner also stated that the Veteran has some mild patellofemoral crepitance, but that it was not painful. The examiner found that the Veteran's neurovascular status and extremities were normal. Diagnostic studies showed unremarkable x-rays, except for a small lateral tilt. The examiner opined that this was an anterior knee syndrome.

Diagnostic results from Southeast X-ray, Inc. show that no acute abnormality was demonstrated in x-rays of the right tibia/fibula.

In the Veteran's notice of disagreement (NOD), she reiterated her statements about her legs being at different angles and the discomfort in her ankle with footwear. The Veteran stated that her big toe on the left foot sustained nerve damage from the in service accident. However, as mentioned above, in her 2009 correspondence, the Veteran claimed her big toe on her right foot was injured.

In this regard, the Veteran has alleged suffering from toe symptoms continuously since her accident. However, on multiple occasions in service, the Veteran did not mention any toe injury, while admitting to other medical issues. On different occasions, the Veteran has referred to the same toe injury taking place in both the right and left feet. Consequently, the Board assigns no probative weight to such statements.

On January 18, 2017 the Veteran received a VA examination. Although the examination stated that the Veteran's claims file was not reviewed, an addendum dated February 12, 2017 stated the claims file was reviewed. The Veteran reported dull, aching, right shin pain while running, radiating to the back and hip. The Veteran also reported right big toe weakness, and an inability to flex the toe, with feelings of numbness. The examiner noted no reports of flare-ups in the knee or lower leg, and no functional loss or impairment of the lower extremity. The examiner found right knee flexion and extension to 125 degrees, left knee extension and flexion to 120 degrees with no pain, or objective evidence of localized tenderness or pain on palpation of the joint. The examiner also found no evidence of pain with weight bearing and no objective evidence of crepitus.

The examiner stated that the Veteran's range of motion measurements were normal for body habitus and age and had no clinical significance. The examiner found that the Veteran was able to perform repetitive use testing in both knees with no additional loss of function or range of motion. The examiner stated the Veteran did not have less movement than normal, more movement than normal, swelling, deformity, disturbance of locomotion, interference with sitting or standing, or instability of station. The examiner stated there was no ankylosis and no recurrent subluxation or lateral instability. The examiner found that there was a leg length discrepancy related to the Veteran's in-service accident but noted that the Veteran does not use any assistive devices.

In a visit to the medical facility at the Scott Air Force Base on June 8, 2017, the examiner noted that the Veteran is slightly bow legged, has some slight shortness at the right leg, and slight external rotation. The examiner opined that the Veteran needs to keep exercising and staying in shape to alleviate her symptoms. The examiner noted problems with dorsiflexion on the right big toe, and opined that it was a flexor tendon/nerve injury of a mild nature, but that the toe symptoms were not causing the Veteran any distress.

The evidence does not show malunion of the tibia and fibula with slight knee or ankle disability on the right leg to warrant the next higher rating. Records from the Langley Air Force Base and Ramstein Air Base show no complaints of ankle or knee disabilities, and instead only mention pain. In 2010, the QTC Medical Group found normal findings in the lower extremity, other than localized tenderness. The QTC Medical Group report specifically indicated there was no evidence of malunion. In April 2010, Commonwealth Orthopaedics also found a normal examination in the right leg, and x-rays were unremarkable. Although the examiner opined the Veteran may have anterior knee syndrome (also known as patellofemoral pain syndrome), this is merely another reference to the Veteran's leg pain. The Veteran's VA January 2017 examination showed normal results in the knee and ankle. The visit to Scott Air Force Base confirmed that the Veteran is bow legged, but mentioned the issue was "slight." The record does not reflect that there is any malunion of the tibia or fibula, or any instability of the knee or ankle. The Veteran's VA examination in 2017 specifically showed there was no instability of the right leg. The record from Scott Air Force Base in June 2017 shows no mention of malunion or instability of the knee or ankle.

The Board has also considered whether additional DCs are applicable. The evidence of record indicates that the Veteran's service-connected disabilities were primarily manifested by pain, excess fatigability, and incoordination. There is no medical or lay evidence of ankylosis of the knees or ankles, removal of semilunar cartilage, subluxation or instability of the knee, or genu recurvatum. Thus, DC 5256, 5257, 5258, 5259, and 5263 are not for application.

Also considering the ankle DCs, the Veteran does not have ankylosis or another deformity in either of the ankles that is not contemplated by DC 5262.

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); however, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial compensable rating for residuals of a fractured right tibia for the entire period on appeal, there is no reasonable doubt to be resolved, and the claims must be denied. See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. Scars

DC 7800 pertains to scars of the head, face, or neck. As the scars are located on the Veteran's left lower extremity and torso, DC 7800 is not for application in this case.

DC 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear. Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent. Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent. Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent. Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent. 38 C.F.R. § 4.118. Note (1) specifies that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801.
DC 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802.

DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable. 38 C.F.R. § 4.118, DC 7804.

Under DC 7805, disabling effects of scars not considered in a rating under DCs 7800 to 7804 are evaluated under other appropriate DCs. 38 C.F.R. § 4.118, DC 7805.

i. Prior to January 18, 2017

In considering the evidence of record under the laws and regulations as set forth above, the Veteran does not meet the criteria for higher initial evaluations for third-degree burn scars with multiple skin grafts, to include scars from splenectomy and partial liver resection, prior to January 18, 2017.

In a report of medical examination from the Veterans STRs dated November 10, 1999, the Veteran was clinically evaluated to have normal skin.

In a STR dated May 8, 2003, the examiner noted extensive hypertrophic scars in the lower left extremity.

In correspondence received September 8, 2009, the Veteran states that she has three third-degree burns, as well as additional second-degree burns. The Veteran stated third-degree burns cover her left calf, left hip, and back of left thigh, extending up to her buttock. The Veteran stated the scars from skin donor sites cover the front and back of her left thigh and left buttock. The Veteran complained of itchiness.

The Veteran received a private medical examination from the QTC medical group in February 2010. The report found scars at the left leg (20 cm by 10 cm), left posterior thigh (20 cm by 10 cm), left hip area (22cm by 10 cm), left thigh-graft (20 cm by 20 cm), and left hip (20 cm by 10 cm). For each of the scars, the examiner found that they were linear, not painful on examination, had no skin breakdown, and were superficial scars with no underlying tissue damage. The examiner stated that these scars were not disfiguring and did not limit motion or function. The examiner also stated that each scar had no keloid formation, inflammation, or edema. The examiner noted that the left leg, left posterior thigh, left hip, and left thigh scars were burn scars.

The examiner also reported a scar located post splenectomy and partial liver resection, which was linear and not painful.

In the Veteran's NOD, she stated that she disagrees with the classification of her burns as superficial. The Veteran stated that third-degree burns, by definition, are burns with underlying tissue damage. The Veteran stated that her burns should be covered under DC 7801. The Veteran stated her burns are deep, full thickness third-degree burns, and that this is the highest classification a burn can be categorized. The Veteran stated that one of the grafting sites, although superficial, causes her pain as a result of scratching her itchy scars. The Veteran stated that DC 7802 does not require painful scars for compensation.

Although the Veteran contends that third-degree burns are deep, the February 2010 examiner also found that the Veteran's scars were linear and not painful. Under DC 7801 scars may only be compensable if they are deep and nonlinear; under DC 7802 scars may only be compensable if they are superficial and nonlinear.

Under DC 7804, scars must be unstable or painful to warrant a compensable rating. The Veteran stated that her scars caused itchiness and the resultant scratching causes pain. Although the Veteran contends that her scars are painful, there is no record of the Veteran complaining of pain from her scars during service, after service, or during her private medical examination. The Veteran does not mention any symptoms of pain until she received the rating decision denying a compensable rating. Accordingly, the preponderance of the evidence does not support that the Veteran's scars were manifested by pain prior to January 18, 2017.

After carefully reviewing the record, the Board finds that the preponderance of the evidence is against entitlement to a compensable rating for the Veteran's third-degree burn scars with multiple skin grafts, to include scars from splenectomy and partial liver resection, prior to January 18, 2017, and the claim must be denied.

ii. From January 18, 2017

On January 18, 2017 the Veteran received a VA examination for her scars. The examiner found scars on the right knee (8 cm by 0.5 cm), right medial shin (8.5 cm by 1 cm), left lateral lower leg (20 cm by 12 cm), left upper outer thigh (22 cm by 8 cm), left upper mid-thigh (24 cm by 17 cm), left outer hip (20 cm by 9 cm), left lateral buttock (17 cm by 5 cm), left mid buttock (18 cm by 5 cm), and mid-abdomen (12 cm by 9 cm). The examiner found that none of the scars were painful or unstable (with frequent loss of covering of the skin over the scar). The examination report indicated that the scars of the left lower extremity were burn scars and demonstrated full thickness.

The examiner stated that the left lower extremity had deep non-linear scars that had an approximate total area of 1179 cm2. The examiner stated that none of the Veteran's scars were superficial non-linear scars. The examiner indicated that none of the scars result in limitation of function, muscle or nerve damage, and that the scars did not affect the Veteran's ability to work.

The Veteran is in receipt of a 40 percent evaluation under DC 7801 from February 15, 2017. This is the maximum benefit available under applicable diagnostic codes. The Veteran's scars are not superficial, and so a rating under DC 7802 is not applicable. The Veteran's scars are not unstable or painful; therefore DC 7804 is not for application. Furthermore, the Veteran's current rating is higher than the maximum ratings available under these other diagnostic codes, so the Veteran would not benefit from a different code.

Although the Veteran currently receives a rating of 40 percent from February 15, 2017, the Veteran's examination was conducted January 18, 2017, which is when the current symptoms were noted. Therefore, the Veteran is entitled to a 40 percent rating from January 18, 2017.


ORDER

Entitlement to an initial compensable rating for residuals of a fractured right tibia is denied.

Entitlement to an initial compensable rating for third-degree burn scars with multiple skin grafts, to include scars from splenectomy and partial liver resection, prior to January 18, 2017 is denied.
 
Entitlement to an initial 40 percent rating for third-degree burn scars with multiple skin grafts, to include scars from splenectomy and partial liver resection, from January 18, 2017 is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


